Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on April 30, 2022 has been entered.	
Claims 1-12 and 21-32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 30, 2022 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 30, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022 and July 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on January 30, 2019. It is noted, however, that applicant has not filed a certified copy of the 3031942 application as required by 37 CFR 1.55.

Claim Objection
	Claim 11 is objected to due to the recitation of “250U/m”.  It appears that Applicant has meant to recite “250 U/mL”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a composition comprising of a lipase, hydrolase, esterase, and/or alkane hydroxylase obtained from a culture of A. borkumensis and a carrier. This judicial exception is not integrated into a practical application because the claims encompass lipase, hydrolase, esterase, and/or alkane hydroxylase that is structurally identical to the naturally occurring lipase, hydrolase, esterase, and/or alkane hydroxylase produced by A. borkumensis.  There is no indication in the specification that placing said lipase, hydrolase, esterase, and/or alkane hydroxylase in a composition comprising of a carrier results in the lipase, hydrolase, esterase, and/or alkane hydroxylase having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring lipase, hydrolase, esterase, and/or alkane hydroxylase in their natural state.  Because there is no difference in characteristics (structural, functional, or otherwise) between the lipase, hydrolase, esterase, and/or alkane hydroxylase comprised in the composition and naturally occurring lipase, hydrolase, esterase, and/or alkane hydroxylase produced by A. borkumensis, the claimed composition does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide comprised in the detergent composition is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 

Claim Rejections - 35 USC § 112
  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The claims have been broadly interpreted to encompass a composition comprising of any enzymes, any lipolytic enzyme, any oxidative enzyme, any hydrolase, any lipase, any alkane hydroxylase, and/or any esterase that are native and/or non-native obtained from a culture of Alkanivorax borkumensis (A. borkumensis).  Therefore, the claims are drawn to a composition comprising of a genus of enzymes, lipolytic enzyme, oxidative enzyme, hydrolase, lipase, alkane hydroxylase, and/or esterase having unknown structure.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “enzymes”, “lipolytic enzyme”, “oxidative enzyme”, “hydrolase”, “lipase”, “alkane hydroxylase”, and “esterase” obtained from a culture of A. borkumensis fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to a method of obtaining a mixture of polypeptides having alkane hydroxylase activity, lipase activity, and esterase activity from a culture of A. borkumensis and characterization of the crude enzyme extract of A. borkumensis for alkane hydroxylase activity, lipase activity, and esterase activity.  The specification does not disclose isolation and characterization of any specific alkane hydroxylase, lipase and esterase.  In view of the widely variant species encompassed by the genus, the disclosure of the specification is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of a mixture of polypeptides having alkane hydroxylase activity, lipase activity, and esterase activity from a culture of A. borkumensis and the structure of the claimed genus of enzymes, lipolytic enzyme, oxidative enzyme, hydrolase, lipase, alkane hydroxylase, and/or esterase having unknown structure   Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, the specification does not disclose how to isolate any enzyme, any lipolytic enzyme, any oxidative enzyme, any hydrolase, any lipase, any alkane hydroxylase, and/or any esterase having unknown structure.  At the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize the claimed composition comprising a genus of enzymes, lipolytic enzyme, oxidative enzyme, hydrolase, lipase, alkane hydroxylase, and/or esterase having unknown structure.   Therefore, the specification does not provide an actual reduction to practice of the claimed composition because the specification fails to disclose the structure features of any enzyme, any lipolytic enzyme, any oxidative enzyme, any hydrolase, any lipase, any alkane hydroxylase, and/or any esterase obtained from a culture of A. borkumensis.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize any enzyme, any lipolytic enzyme, any oxidative enzyme, any hydrolase, any lipase, any alkane hydroxylase, and/or any esterase obtained from A. borkumensis.   
Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-12 and 27-32. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadri (Production and characterization of novel hydrocarbon degrading enzymes from Alcanivorax borkumensis. Int J Biol Macromol.  2018 Jun;112:230-240. Epub 2018 Jan 31. – form PTO-1449).
Regarding claim 1, Kadri discloses a composition comprising of enzymes obtained from a culture of Alcanivorax borkumensis and a carrier (Section 2.4 and 3.1). Regarding claim 2, the composition of Kadri comprises a lipase, a lipolytic enzyme, and an alkane hydroxylase, an oxidative enzyme (Section 2.4.1, 2.4.2, and 3.1).  Regarding claim 3, the enzymes of the composition of Kadri are obtained from an extracellular culture medium (Section 2.4.2 and 3.1).  Regarding claim 4, the composition of Kadri comprises a lipase and an esterase, a hydrolase (Section 2.4.2, 2.4.3 and 3.1).  Regarding claim 5, the enzymes of the composition of Kadri is an intracellular enzyme obtained from the supernatant of sonicated A. Borkumensis (Section 2.4).  Regarding claim 6, the intracellular enzyme is an alkane hydroxylase (Section 2.4.1).  Regarding claim 7, the A. Borkumensis is an A. Borkumensis strain SK2(DSM 11573) (Section 2.1).  Regarding claims 8-9, the composition of Kadri comprises an alkane hydroxylase, lipase, and an esterase (Section 2.4, 2.4.1, 2.4.2, 2.4.3, and 3.1).  Regarding claim 11, the composition of Kadri comprise a concentration of esterase of 43.2U/mL, which falls within the range of 10 U/mL to about 500 U/mL, a concentration of a lipase of 71 U/mL, which falls within the range of 10 to about 250 U/mL, and a concentration of alkane hydroxylase of 2.62 U/mL, which falls within the range of 1 U/mL to about 1000 U/mL (Section 3.1).  Regarding claim 12, the composition of Kadri comprises a biosurfactant obtained from a culture of the supernatant of A. borkumensis (Section 4.1).  Therefore, the referenced of Kadri anticipates claims 1-9 and 11-12.

Claim(s) 1-3, 5-7, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadri (Nanoencapsulation and release study of enzymes from Alkanivorax borkumensis in chitosan-tripolyphosphate formulation.  Biochemical Engineering Journal. Volume 137, 15 September 2018, Pages 1-10. – form PTO-892).
Regarding claim 1, Kadri discloses a composition comprising of enzymes obtained from a culture of Alcanivorax borkumensis and a carrier (abstract and Section 2.2 and 2.3). Regarding claim 2, the composition of Kadri comprises a lipase, a lipolytic enzyme, and an alkane hydroxylase, an oxidative enzyme (Section 2.2, 2.3, 2.5, and 2.6).  Regarding claim 3, the enzymes of the composition of Kadri are obtained from an extracellular culture medium (Section 2.6).  Regarding claim 5, the enzymes of the composition of Kadri is an intracellular enzyme obtained from the supernatant of sonicated A. Borkumensis (Section 2.4 and 2.5).  Regarding claim 6, the intracellular enzyme is an alkane hydroxylase (Section 2.5).  Regarding claim 7, the A. Borkumensis is an A. Borkumensis strain SK2(DSM 11573) (Section 2.2).    Regarding claim 27, the enzymes of the composition Kadri are provided in admixture with chitosan (Section 2.7).  Regarding claim 28, the composition of Kadri comprises a polyanion (Section 2.7).  Regarding claim 29, the polyanion is a tripolypohosphate (TPP) to form chitosan-TPP nanoparticles (CSNP) (Section 2.7).  Regarding claim 30, the enzyme of the composition of Kadri is entrapped into the CSNP (Section 2.7 and 2.9).  Regarding claim 31, the enzyme to CSNP ratio is 1:1 to 7:1 (Section 3.1).  Regarding claim 32, the alkane hydroxylase and the lipase immobilized on the CSNP exhibit more than a two-fold increase in in vitro half-life in comparison with free enzyme (abstract).  Therefore, the referenced of Kadri anticipates claims 1-3, 5-7, and 27-32.
Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miri (Production of a recombinant alkane hydroxylase (AlkB2) from Alcanivorax borkumensis. Biotechnol Lett. 2010 Apr;32(4):497-502. Epub 2009 Dec 2. – form PTO-892).
Regarding claim 1, Miri discloses a composition comprising of enzymes obtained from a culture of Alcanivorax borkumensis and a carrier (“Purification of the recombinant AlkB2” at page 499). Regarding claim 2, the composition of Miri comprises an alkane hydroxylase, an oxidative enzyme (“Purification of the recombinant AlkB2” at page 499).    Regarding claim 5, the enzyme of the composition of Miri is an intracellular enzyme  obtained from the supernatant of sonicated A. Borkumensis (“Purification of the recombinant AlkB2” at page 499).  Regarding claim 6, the intracellular enzyme is an alkane hydroxylase (“Purification of the recombinant AlkB2” at page 499).  Regarding claim 7, the A. Borkumensis is an A. Borkumensis strain SK2(DSM 11573) (“Bacterial strains and plasmids” at page 498).    Therefore, the reference of Miri anticipates claims 1-2 and 5-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miri (Production of a recombinant alkane hydroxylase (AlkB2) from Alcanivorax borkumensis. Biotechnol Lett. 2010 Apr;32(4):497-502. Epub 2009 Dec 2. – form PTO-892) and Bahreini (Preparation and nanoencapsulation of L-asparaginase II in chitosan-tripolyphosphate nanoparticles and in vitro release study.  Nanoscale Research Letters 2014, 9:340.  – form PTO-1449).
Regarding claim 1, Miri discloses a composition comprising of enzymes obtained from a culture of Alcanivorax borkumensis and a carrier (“Purification of the recombinant AlkB2” at page 499). Regarding claim 2, the composition of Miri comprises an alkane hydroxylase, an oxidative enzyme (“Purification of the recombinant AlkB2” at page 499).    Regarding claim 5, the enzyme of the composition of Miri is an intracellular enzyme  obtained from the supernatant of sonicated A. Borkumensis (“Purification of the recombinant AlkB2” at page 499).  Regarding claim 6, the intracellular enzyme is an alkane hydroxylase (“Purification of the recombinant AlkB2” at page 499).  Regarding claim 7, the A. Borkumensis is an A. Borkumensis strain SK2(DSM 11573) (“Bacterial strains and plasmids” at page 498).
The difference between the composition of Miri and the instant claims is that the composition of Miri does not comprise a chitosan encapsulating the alkane hydroxylase.
However, nanoencapsulation of enzymes to increase the half-life of the enzyme was known in the art.  Regarding claim 27, Bahreini discloses encapsulating an enzyme with chitosan to increase the half-life of the enzyme (Abstract and “Preparation of CSNPs” at page 3).  Regarding claim 28, the composition of Kadri comprises a polyanion (“Preparation of CSNPs” at page 3).  Regarding claim 29, the polyanion is a tripolypohosphate (TPP) to form chitosan-TPP nanoparticles (CSNP) (“Preparation of CSNPs” at page 3).  Regarding claim 30, Bahreini disclsoes entrapping an enzyme into the CSNP (“Preparation of CSNPs” at page 3).  Regarding claim 31, Bahreini discloses varying the concentration of the enzyme and CSNP to optimize the encapsulation efficiency of the enzyme (“Optimization of CS and TPP concentrations” at page 3, “Optimization of protein loading” at page 4, and “Entrapment efficiency estimation” at page 4)
Regarding the enzyme to CSNP ratio is 1:1 to 7:1 of claim 31, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the enzyme-CSNP encapsulation using techniques and protocols disclosed by Bahreini.    Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.   
Therefore, in combining the teachings of Miri and Bahreini, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to encapsulate the alkane hydroxylase of Miri using the method disclosed by Bahreini.  One having ordinary skill in the art would have been motivated to do so in order to increase the half-life of the alkane hydroxylase.  One having ordinary skill in the art would have had a reasonable expectation of success since Miri discloses an alkane hydroxylase from A. borkumensis and Bahreini discloses a method of encapsulating an enzyme with CSNP that increases the half-life of the enzyme.  Further, using the known technique of encapsulating an enzyme using CSNP to provide would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (encapsulating an enzyme with CSNP) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (other enzymes, such as the alkane hydroxylase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-2, 5-7, and 27-31 prima facie obvious.

Claims 1-9, 11-12, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadri (Production and characterization of novel hydrocarbon degrading enzymes from Alcanivorax borkumensis. Int J Biol Macromol.  2018 Jun;112:230-240. Epub 2018 Jan 31. – form PTO-1449)  and Bahreini (Preparation and nanoencapsulation of L-asparaginase II in chitosan-tripolyphosphate nanoparticles and in vitro release study.  Nanoscale Research Letters 2014, 9:340.  – form PTO-1449).
Regarding claim 1, Kadri discloses a composition comprising of enzymes obtained from a culture of Alcanivorax borkumensis and a carrier (Section 2.4 and 3.1). Regarding claim 2, the composition of Kadri comprises a lipase, a lipolytic enzyme, and an alkane hydroxylase, an oxidative enzyme (Section 2.4.1, 2.4.2, and 3.1).  Regarding claim 3, the enzymes of the composition of Kadri are obtained from an extracellular culture medium (Section 2.4.2 and 3.1).  Regarding claim 4, the composition of Kadri comprises a lipase and an esterase, a hydrolase (Section 2.4.2, 2.4.3 and 3.1).  Regarding claim 5, the enzymes of the composition of Kadri is an intracellular enzyme obtained from the supernatant of sonicated A. Borkumensis (Section 2.4).  Regarding claim 6, the intracellular enzyme is an alkane hydroxylase (Section 2.4.1).  Regarding claim 7, the A. Borkumensis is an A. Borkumensis strain SK2(DSM 11573) (Section 2.1).  Regarding claims 8-9, the composition of Kadri comprises an alkane hydroxylase, lipase, and an esterase (Section 2.4, 2.4.1, 2.4.2, 2.4.3, and 3.1).  Regarding claim 11, the composition of Kadri comprise a concentration of esterase of 43.2U/mL, which falls within the range of 10 U/mL to about 500 U/mL, a concentration of a lipase of 71 U/mL, which falls within the range of 10 to about 250 U/mL, and a concentration of alkane hydroxylase of 2.62 U/mL, which falls within the range of 1 U/mL to about 1000 U/mL (Section 3.1).  Regarding claim 12, the composition of Kadri comprises a biosurfactant obtained from a culture of the supernatant of A. borkumensis (Section 4.1). 
The difference between the composition of Kadri and the instant claims is that the composition of Kadri does not comprise a chitosan encapsulating the alkane hydroxylase.
However, nanoencapsulation of enzymes to increase the half-life of the enzyme was known in the art.  Regarding claim 27, Bahreini discloses encapsulating an enzyme with chitosan to increase the half-life of the enzyme (Abstract and “Preparation of CSNPs” at page 3).  Regarding claim 28, the composition of Kadri comprises a polyanion (“Preparation of CSNPs” at page 3).  Regarding claim 29, the polyanion is a tripolypohosphate (TPP) to form chitosan-TPP nanoparticles (CSNP) (“Preparation of CSNPs” at page 3).  Regarding claim 30, Bahreini disclsoes entrapping an enzyme into the CSNP (“Preparation of CSNPs” at page 3).  Regarding claim 31, Bahreini discloses varying the concentration of the enzyme and CSNP to optimize the encapsulation efficiency of the enzyme (“Optimization of CS and TPP concentrations” at page 3, “Optimization of protein loading” at page 4, and “Entrapment efficiency estimation” at page 4)
Regarding the enzyme to CSNP ratio is 1:1 to 7:1 of claim 31, t would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the enzyme-CSNP encapsulation using techniques and protocols disclosed by Bahreini.    Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.   
Therefore, in combining the teachings of Kadri and Bahreini, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to encapsulate the alkane hydroxylase, lipase, and/or esterase of Kadri using the method disclosed by Bahreini.  One having ordinary skill in the art would have been motivated to do so in order to increase the half-life of the alkane hydroxylase, lipase, and/or esterase.  One having ordinary skill in the art would have had a reasonable expectation of success since Kadri discloses an alkane hydroxylase, lipase, and/or esterase from A. borkumensis and Bahreini discloses a method of encapsulating an enzyme with CSNP that increases the half-life of the enzyme.  Further, using the known technique of encapsulating an enzyme using CSNP to provide would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (encapsulating an enzyme with CSNP) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (other enzymes, such as alkane hydroxylase, lipase, and/or esterase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-9, 11-12, and 27-31 prima facie obvious.

	
Conclusion

	Claims 1-12 and 21-32 are pending.

	Claims 21-26 are withdrawn.

	Claims 1-12 and 27-32 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652